SPEER, J.
The writ of error was granted in this case because of the apparent conflict with Union Carpet, etc., Co. v. George F. Miller Co., 38 Tex. Civ. App. 575, 86 S. W. 651. But the conflict is only apparent. In that case there was a finding by the jury against the plea in reconvention, which finding was entirely ignored by the judgment of the court. This, of course, was hn attempt to enter the judgment notwithstanding the verdict upon the material issues, and comes clearly within the condemnation of Ablowich v. Bank, 95 Tex. 431, 67 S. W. 79, 881. Besides, this case is controlled by the principle so often announced by the Supreme Court, that a correct judgment upon erroneous reasoning will not be reversed, and concretely applied in American Surety Company of New York v. Hill County (Tex. Com. App.) 267 S. *625W. 265, holding that where the trial court renders, under the facts, the only judgment that could be rendered, it will not be reversed for the want of a verdict from the jury actually impaneled to try the case.
We approve the reasoning and the conclusions of the Court of Civil Appeals, and recommend that its judgment be affirmed.
CURETON, O. J.
The judgment recommended in the report of the Commission of Appeals is adopted, and will be entered' as the judgment of the Supreme Court.